

115 HR 6524 IH: Accelerating Kids’ Access to Care Act
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6524IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Mr. Kennedy (for himself, Mr. Ben Ray Luján of New Mexico, Ms. Herrera Beutler, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to streamline enrollment of certain Medicaid
			 providers and suppliers across State lines, and for other purposes.
	
 1.Short titleThis Act may be cited as the Accelerating Kids’ Access to Care Act. 2.Streamlined screening and enrollment process for eligible out-of-State Medicaid providers and suppliers (a)In generalSection 1902(kk) of the Social Security Act (42 U.S.C. 1396a(kk)) is amended by adding at the end the following new paragraph:
				
					(10)Streamlined screening and enrollment process for eligible out-of-State providers and suppliers
 (A)In generalSubject to subsection (a)(65), the State adopts a streamlined screening and enrollment process for eligible out-of-State providers and suppliers.
 (B)Streamlined screening and enrollment processFor purposes of subparagraph (A), the term streamlined screening and enrollment process means a process that enables an eligible out-of-State provider or supplier to enroll as a provider or supplier in the State plan on a simplified and streamlined basis in accordance with the requirements of subparagraph (D).
 (C)Eligible out-of-State provider or supplierFor purposes of subparagraph (A), the term eligible out-of-State provider or supplier means a provider or supplier of medical or other items or services furnished to a child for which payment is available under the State plan under this title that is located in another State and with respect to which the Secretary has determined there is a limited risk of fraud, waste, or abuse for purposes of determining the level of screening to be conducted under section 1866(j)(2)(B).
 (D)RequirementsFor purposes of subparagraph (B), the requirements of this subparagraph are the following: (i)An eligible out-of-State provider or supplier that elects to be and is enrolled in the program established under this title in accordance with the process established by the Secretary under section 2(b) of the Accelerating Kids’ Access to Care Act is enrolled in the State plan under this title without being subject to any additional screening and enrollment activities required by the State.
 (ii)An eligible out-of-State provider or supplier that is enrolled in the State plan through the streamlined screening and enrollment process shall be enrolled for a period of 5 years before being required to obtain revalidation.
 (iii)An eligible out-of-State provider or supplier that is enrolled in the State plan through the streamlined screening and enrollment process shall be permitted to order all clinically necessary follow-up care, including with respect to the prescribing of medications..
 (b)Coordination with MedicareThe Secretary shall establish a process for permitting a provider or a supplier, as the case may be, the option when enrolling in the program established under the Medicare program under title XVIII of the Social Security Act pursuant to subpart P of part 424 of title 42, Code of Federal Regulations (or any successor regulation), to elect, at the same time, to enroll in the Medicaid program under title XIX of such Act for purposes of all State plans under such title XIX. The Secretary may utilize the Medicare Provider Enrollment, Chain and Ownership System (referred to as PECOS), or another national, standardized, and widely accessible platform to establish such process.
			(c)Conforming amendments
 (1)Section 1902(a)(77) of the Social Security Act (42 U.S.C. 1396a(a)(77)) is amended by inserting enrollment, after screening,. (2)Section 1902(kk) of such Act (42 U.S.C. 1396a(kk)), as amended by subsection (a), is further amended—
 (A)in the subsection heading, by inserting Enrollment, after Screening,; and (B)in paragraph (9), by striking Nothing and inserting Except as provided in paragraph (10)(D)(i), nothing.
 (3)Section 2107(e)(1)(G) of such Act (42 U.S.C. 1397gg(e)(1)(G)) is amended by inserting enrollment, after screening,. (d)Effective date (1)In generalExcept as provided in paragraph (2), the amendments made by this section take effect on January 1, 2019.
 (2)Exception for State legislationIn the case of a State plan for medical assistance under title XIX of the Social Security Act or a State child health plan under title XXI of such Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this section, such State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.
				